Case 8-19-70371-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

UNlTED STATES BANKRUPTCY COURT
EASTERN DiSTR|CT OF NEW YORK

 

 

x cHAPTER 13
iN RE: cAsE No.:
i<iMBERLY vANGoRDoN,

DEBTOR(s).
x
CHAPTER 13 PLAN

 

Check this box if this is an amended plan. List below the sections of the plan which have been
changed:

 

PART 1: NOT|CES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an
option on the form does not indicate that the option is appropriate in your circumstance or that it is
permissible in your judicial district. Pians that do not comply with the local rules for the Eastern District of
New York may not be confirmable. lf you do not have an attorney. you may wish to consult one,

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated. You should read this plan carefully and discuss it with your attorney. if you do not have an
attorney. you may wish to consult one. |f you oppose the plan's treatment of your claim or any provision of
this plan, you or your attorney must tile an objection to confirmation at least 7 days before the date set for
the hearing on conflrmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to conhrmation is filed. See Bankruptcy Ruie 3015. ln
addition, you may need to file a timely proof of claim in order to be paid under any plan.

1.1: The following matters may be of particular importance Debtors must check one box on each line to
state whether or not the-plan includes each of the following items. if an item is checked as "Not
lncluded" or if both or neither boxes are checked, the provision will be ineffective if set out later in
the plan.

 

a. A limit on the amount of a secured claim. set out in Section 3.4, n included xNot included
which may result in a partial payment or no payment at all to the
secured creditor

 

b. Avoidance of a Judicial lien or nonpossessory, non-purchase-money o included xNot included
security interest, sot out in Section 3.6

 

 

 

 

 

c. Nonstandard provisions, set out in Part 9 n included xNot included

 

1.2: The following matters are for informational purposes:

 

a. The debtor(s) is seeking to modify a mortgage secured by the included XNot included
debtor(s)'s principal residence, set out in Section 3.3

 

 

b. Unsecured Creditors, set out in Part 5, will receive 100% distribution x included nNot included
of their timely filed claim

 

 

 

 

 

Case 8-19-70371-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the

Trustee and the Debtor(s) shall pay to the Trustee for a period of 60 months as foilows:

$ 1900 per month commencing _FEB/19 through and including _JANl24 or
a period of __60 months; and

$__ per month commencing _ through and including for a period of

months. lnset additional lines if needed

2.2: income tax refunds.

If general unsecured creditors are paid less than 100%, in addition to the regular monthly payments. during
the pendency of this case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state
tax returns for each year commencing with the tax year 2018 no later than April 15‘h of the year
following the tax period. indicated tax refunds are to be paid to the Trustee upon receiptl however. no later
than June 15“‘ of the year in which the tax returns are iiied.

2.3: Additional payments.
Check one.
X None. if "None" is checked, the rest of §2.3 need not be compieted.

|Ii Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified beiow.
Describe the sourcel estimated amount, and date of each anticipated payment.

 

 

PART 3: TREATMENT OF SECURED CLA|MS

3.1: Maintenance of payments (inciuding the debtor(s)'s principal residence).

Check one.
None. if "None" is checked, the rest of §3.1 need not be completed.
X Debtor(s) will maintain the current contractual installment payments on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any
applicable rules. These payments will be disbursed directly by the debtor(s).

 

 

 

Name of Creditor Last 4 Digits of Principal Description of Collaterai Current installment
Account Residence Payment (inciuding
Number (check box) escrow)
|:l
OCWEN 1658 X 158 HAWTHORNE 1370
ST., MAST|C

 

 

 

 

 

 

 

 

 

insert additional lines if necessary

Case 8-19-703'71-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

3.2: Cure of default (inciuding the debtor(s)'s principal residence).

Check one.

None. lf "None" is checked, the rest of §3.2 need not be completed

X Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee,
with interest, if anyl at the rate stated below. Unless otherwise ordered by the court. the amounts listed
on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any

contrary amounts listed belowl in the absence of a contrary timely filed proof of claim, the amounts
listed below are controlling.

 

 

 

 

 

Name of Creditor Last 4 Diglts Principal Description of Amount of interest Rate
of Account Residence Collaterai Arrearage (if any)
Number (check box)
OCWEN 1658 x 158 HAWTHORNE 98500
ST.I MAST|C
|I|

 

 

 

 

 

 

 

insert additional lines if necessary.

3.3: Niodiflcation of a mortgage secured by the debtor(s)'s principal residence.

Check one.

X The debtor(s) is not seeking to modify a mortgage secured by the debtor(s)'s principal
residence.

The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence.
Complete paragraph below.

Ei if applicablel the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

The mortgage due to (creditor name) on the property known as under account number ending
(|ast four digits of account number) is in defauit. All arrears, including all past due payments,
late charges, escrow dehciency. legal fees and other expenses due to the mortgagee totaling $ may
be capitalized pursuant to a loan modification The new principal balance, including capitalized arrears will
be $_ and will be paid at % interest amortized over years with an estimated monthly payment of
including interest and escrow of $ . The estimated monthly payment shall be paid directly to
the trustee while loss mitigation is pending and until such time as the debtor(s) has commenced payment
under a trial loan modification
Contemporaneous with the commencement of a trial loan modification, the debtor(s) will amend the Chapter
13 Plan and Schedule J to reflect the terms of the trial agreement. including the direct payment to the
secured creditor going forward by the debtor(s).

 

 

 

 

 

Case 8-19-70371-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

3.4: Request for valuation of security, payment of fully secured ciaims, and modification of under-
secured claims.

Check one.

x None. if "None" is checked, the rest of §3.4 need not be completed

The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is

checked.

El The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such
claim shall be paid pursuant to order of the Court upon determination of such motion.

 

Name of Creditor Last 4 Description Vaiue of Total Estimated Estimated
Digits of of Collateral Collateral Amount Amount of Amount of
Acct No. of Ciaim Creditor’s Creditor’s

Secured Ciaim

Unsecured Ciaim

 

 

 

 

 

 

 

 

 

insert additional claims as needed.

3.5: Secured claims on personal property excluded from 11 U.S.C §506.

Check one.

x None. if "None" is checkedl the rest of §3.5 need not be completed.
El The claims listed below were either:
o incurred within 910 days before the petition date and secured by a purchase money security

interest in a motor vehicle acquired for the personal use of the debtor(s); or

o incurred within 1 year of the petition date and secured by a purchase money security interest
in any other thing of value.

These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those
sections as weil.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim
filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount
listed beiow. in the absence of a contrary timely filed proof of ciaim, the amounts stated below are

controlling.

 

Name of Creditor

Last 4 Digits of
Acct. No.

Collateral

 

Amount of Ciaim

interest Rate

 

 

 

 

 

 

 

 

 

insert additional claims as needed

Case 8-19-70371-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

3.6 Lien avoidance.

Check one.
x None. if "None" is checked. the rest of §3.6 need not be completed.

Ci The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory. non-
purchase-money security interests as the claims listed below impair exemptions to which the
debtor(s) are entitled under 11 U.S.C. §522(b) or applicable state iaw. See 11 U.S.C. §522(f) and
Bankruptcy Rule 4003(d). Such claim shall be paid pursuant to order of the court upon determination
of such motion.

 

Name of Attorney Lien Description Estimated interest Estimated
Creditor for Creditor identification of Collateral Amount Rate on amount of
of Secured Unsecured
Secured Portion, if Ciaim
Ciaim any

 

 

 

 

 

 

 

 

 

 

 

lnsert additional claims as needed.

3.7: Surrender of coilateral.

Check one.
x None. if "None" is checked, the rest of §3.7 need not be completed
The debtor(s) elect to surrender to each creditor listed below the collateral that secures the
creditor's ciaim. The debtor(s) request that upon confirmation of this plan the stay under 11
U.S.C. §362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. 1301
be terminated Any timely filed allowed unsecured claim resulting from the disposition of the
collateral will be treated in Part 5 below.

 

Name of Creditor Last 4 Digits of Acct. No. Description of Collateral

 

 

 

 

 

 

 

insert additional claims as needed

Case 8-19-70371-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

PART 42 TREATMENT OF FEES AND PR|OR|TY CLAIN|S.

4.1: Genera|.

Trustee's fees and ali allowed priority claims, including domestic support obligations other than those
treated in §4.5. will be paid in full without post-petition interest

4.2: Trustee's fees.

Trustee's fees are governed by statute and may change during the course of the case.

4.3: Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is $_2500

4.4: Priority claims other than attorney's fees and those treated in §4.5.

Check one.

X None. if “None" is checked, the rest of §4.4 need not be completed
The debtor(s) intend to pay the following priority claims through the pian:

 

Name of Creditor

Estimated Ciaim Amount

 

 

 

 

 

 

insert additional claims as needed.

4.5: Domestic support obligations.

Check one.

x None. lf “None" is checked. the rest of §4.5 need not be completed.

El The debtor(s) has a domestic support obligation and is current with this obligation. Comp|ete
table below; do not fill in arrears amount,

ij The debtor(s) has domestic support obligation that is not current and will be paying arrears
through the Plan, Comp|ete table beiow.

 

Name of Recipient

Date of
Order

Name of Court illlonth|y DSO
Payment

Amount of Arrears to be
Paid through Plan, if any

 

 

 

 

 

 

 

 

 

Case 8-19-70371-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

PART 5: TREATMENT OF NONPR|OR|TY UNSECURED CLA|MS

Allowed nonpriority unsecured claims will be paid pro rata:

i;i Not less than the sum of $

x Not less than _100 % of the total amount of these ciaims.
Ei From the hnd remaining after disbursement have been made to all other creditors provided for in
this plan.

if more than one option is checked, the option providing the largest payment will be effective.

PART 6: EXECUTOR¥ CONTRACTS AND UNEXP|RED LEASES

6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as
specified. All other executory contracts and unexpired leases are rejected.

Check one.
x None. if "None" is checked, the rest of §6.1 need not be completed.

iii Assumed ltems. Current installment payments will be paid directly by the debtor(s) as
specified below, subject to any contrary court order or rule. Arrearage payments will be
disbursed by the trustee.

 

Name of Description of Leased Property Current installment Amount of Arrearage
Creditor or Executory Contract Payment by Debtor to be Paid by Trustee

 

 

 

 

 

 

 

 

mar 7: vi§_s'riNg_gi= PRoPERTY gi= rue EsTATE

Unless otherwise provided in the Order of Coniirmationl property of the estate will vest in the debtor(s) upon
completion of the plan.

PART 8: POST-PET|T|ON OBL|GATIONS

8.1: Post-petition mortgage payments, vehicle payments. real estate taxes, and domestic support obligations
are to be made directly by the debtor(s) unless otherwise provided for in the plan

8.2: Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00 without
written consent of the Trustee or by order of the Court.

Case 8-19-70371-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

PART 9: NONSTANDARD PLAN PROV|SiONS
9.1: Check "None" or list nonstandard plan provisions.

x None. lf None" is checkedl the rest of §9.1 need not be completed
Under Bankruptcy Rule 3015(0), nonstandard provisions must be set forth below. A nonstandard provision

is a provision not otherwise included in the form plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective

The following plan provisions will be effective only if there is a check in the box "included" in §1.1(c).

 

 

 

 

 

PART 10: CERT|F|CAT|ON AND SlGNATUREjS|:

10.1: llwe do hereby certify that this plan does not contain any nonstandard provisions other than those set
out in the final paragraph.

ls KliviBERLY VANGORDON
Signature of Debtor 1 Signature of Debtor 2

Dated: 1/11/1§3r Dated:

 

IS Richard Jacobv
Signature of Attorney for Debtor(s)

Dated: 1/11/19

Case 8-19-70371-reg Doc 2 Filed 01/15/19 Entered 01/15/19 12:25:05

Rule 3015-1 CHAPTER 13 PLAN

(a) Form Plan

in a chapter 13 case, any plan that is filed shall conform to the E.D.N.¥. Form Chapter 13 Plan, available
at [iNSERT LlNK] (the "Pian").

(b) Service of Plan.

Unless the Court orders otherwisel a chapter 13 debtor shall serve the plan on the trustee and all
creditors within 7 days of filing the Plan and at least twenty-eight (28) days before the confirmation
hearingl and file proof of service thereof.

(C) lf, pursuant to section 3.7 of the Plan, a chapter 13 debtor(s) elects to surrender the collateral
securing a creditor's claim and requests that, upon confirmation of the Plan the stay under 11 U.S.C.
§362(a) be terminated as to the collateral and that the stay under 11 U.S.C. §1301 be terminated the
affected creditor(s) may request entry of an order confirming termination of the stay following the
procedure set out in E.D.N.Y. LBR 4001-2; such request may not be made until the order confirming the
Plan has become finai.

(d) Notice and Hearing for Attorney 's Fees To Be Treaied as Adminislrafive Expense.

if the compensation, or any portion thereofl of the attorney for a chapter 13 debtor is to be treated
as an administrative expense under the plan, the attorney shall provide notice of that fact to the debtor.
the trustee. the United States trusteel and all creditors. Separate notices shall not be required if the plan.
or a summary of the planl states the amount of any payments to be made to the attomey, and is served
upon all parties in interest at least 14 days prior to the confirmation hearing.

